Citation Nr: 0029783	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  93-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for headaches 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active service from March 1982 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 1995, April 1996 and April 1999 the case was 
remanded for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected headaches are only 
occasionally debilitating. 

3.  The veteran is service-connected for headaches evaluated 
as 50 percent disabling; dysthymia evaluated as 30 percent 
disabling; asthmatic bronchitis, hypertension and early 
degenerative joint disease secondary to osteoarthritis of 
both knees, each evaluated as 10 percent disabling; and tinea 
cruris and onychomycosis of the right great toe, each 
evaluated as noncompensably disabling.  The combined 
evaluation is 80 percent disabling.

4.  The veteran is currently employed full time.

5.  The veteran's service-connected disabilities alone do not 
preclude him from engaging in any substantially gainfully 
employment.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.124a, Diagnostic Codes 8199-8100 (2000). 

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  In this regard, the Board 
notes that an April 1996 letter to the veteran from the RO 
requested information and documentation regarding the 
termination of his employment in mid-1995.  The veteran never 
submitted any documentation regarding that matter.  The duty 
to assist is not a one-way street.  Olson v. Principi, 3 
Vet.App. 480 (1992).  The RO has satisfied the duty to assist 
and any further attempt to develop the case would be futile. 

The veteran is service-connected for headaches evaluated as 
50 percent disabling; dysthymia evaluated as 30 percent 
disabling; early degenerative joint disease secondary to 
osteoarthritis of both knees, asthmatic bronchitis and 
hypertension each evaluated as 10 percent disabling and tinea 
cruris and onychomycosis of the right great toe, each 
evaluated as noncompensably disabling.  The combined 
evaluation is 80 percent disabling.  

The veteran appealed the ratings for his headaches and the 
denial of his individual unemployability claim and in April 
1999, the Board remanded the case because the ratings for 
asthmatic bronchitis, hypertension and dysthymia had not been 
adjudicated in accordance with Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Karnas held that "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] . 
. . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas, 313 (1991).  
On remand the RO adjudicated the above three issues in 
accordance with Karnas and continued the previous evaluations 
for all three.  The requirements of Stegall v. West, 11 Vet 
App 268 (1998) regarding remands have been met and the 
veteran did not appeal the ratings in question.  Therefore 
the issues on appeal are an increased rating for headaches 
and entitlement to a total rating based on individual 
unemployability due to service-connected disability.

Factual Background

The 50 percent evaluation for headaches was assigned by a 
November 1994 rating decision based upon the veteran's 
complaints of long-standing severe vascular headaches.  He 
was disabled from working twice or more a week.  His most 
severe headaches lasted one to three days.  A March 1994 
statement from a VA physician indicates that the veteran 
should have been considered as temporarily unemployable due 
to his headaches and hypertension.  The physician also 
recommended that he seek less stressful employment because 
stress was exacerbating his headaches.  The physician 
repeated the recommendation in August and December 1994.

During an October 1994 VA medical examination, the veteran 
complained that headaches were present all of the time, with 
throbbing pain.  He described photophobia and phonophobia.  
He was able to work, but twice a week he came home from work 
and went to bed due to the headaches.  Following examination, 
the examiner discussed various treatment options available to 
the veteran.

The veteran underwent an examination for headaches in January 
1995 during which he complained of severe headaches four to 
five times a week.  He had been employed as a corrections 
officer since 1991.  The headaches were accompanied by 
photophobia, tearing, flashes of light, sweating, dizziness 
and eye pain.  The pain was described as tightness or dagger-
like.  The headaches could occur at any time.  The veteran 
related that taking sufficient medication to induce hypnosis 
was the only treatment that brought relief.  A May 1995 
rating decision continued the 50 percent evaluation.  

During an August 1996 VA psychiatric examination the veteran 
complained of throbbing headaches on a daily basis, with very 
bad headaches three times a week.  

During a September 1996 VA neurological examination the 
veteran complained of sharp pain increased by bright lights.  
He stated that the pain was sometimes like a band around his 
head, sometimes like a hot poker.  The headaches would pound, 
making it difficult to focus his eyes.  He stated that while 
headaches were almost always present, they rarely caused any 
disability.  Relaxation partly relieved his headaches.  

The examination revealed that the veteran's cranial nerves 
II-XII were intact.  The veteran's fundi were normal, as were 
the cerebellar function tests.  The impression was that the 
history was most consistent with muscle contraction 
headaches.  The examiner added that the headaches did not 
appear to have been very disabling.  The examiner noted that 
the veteran had worked for a metal company for the past year 
and that he only missed one or two days of work.  He was 
currently working with a department of corrections.  Finally, 
the examiner found that the veteran did not require any 
further neurological testing or evaluation.  

An August 1996 report of a bone scan of the veteran's head 
noted an intense increase in bone metabolism in the right 
occipital region several centimeters behind the mastoid.  The 
impression indicated possible but not definitive findings of 
fibrous dysplasia alcohol dependence added that primary 
carcinoma or metastasis, trauma or infectious causes were 
unlikely. 

A November 1996 VA computerized tomography (CT) scan of the 
veteran's head was normal. 

A February 1997 VA treatment note states that the veteran 
complained of headaches nearly every day, occasionally 
accompanied by photophobia.  During the previous two months 
his headaches had increased in frequency and severity.  A 
March 1997 treatment note states that he had been seen in 
October 1996 and that his severe headaches were unchanged in 
character.  He was still working.  The impressions included 
daily headaches, "migranoid" with functional component.  The 
physician felt that the veteran's functional disability was 
the major component.  Exercise and switching to a day shift 
were recommended.  A September 1997 treatment note states 
that the headaches were stable and unchanged in severity.  In 
February 1998 the veteran complained of occasional shooting 
pain but mainly a sore feeling.  Sometimes the headaches 
included blurry vision.  He complained of having headaches 
approximately 90 percent of the time but stated that they 
were only occasionally severe enough to be debilitating.  
Relaxation techniques and medications helped somewhat, 
especially if the headaches were caught early.  

An unsigned, undated statement from the veteran received in 
May 1999 states that he was currently employed full-time in 
the corrections field but that he had taken a lot of sick 
days due to his headaches.  He added that he was about to 
lose his job due to his headaches.

During an August 1999 VA psychiatric examination the veteran 
related that he was employed as a corrections officer, 
although he had previously left it on the advice of his 
physician due to his headaches.  An August 1999 hypertension 
examination report is negative for complaints, symptoms or 
findings regarding headaches.  

Analysis

Headaches

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent disability rating; with 
characteristic prostrating attacks occurring on an average 
once a month over last several months a 30 percent rating is 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

The veteran is presently in receipt of the highest rating 
awarded for headaches.  Assignment of a higher rating would 
have to be based on extraschedular considerations.

The evidence of record before the Board does not reveal that 
the veteran's service-connected migraine causes him unusual 
or exceptional hardship such as to warrant application of 38 
C.F.R. § 3.321(b)(1) (1998). Although he receives 
intermittent medical treatment associated with his migraine, 
he is not shown to have required periods of hospitalization. 
Although he appears to be able to remain employed, the 
entirety of the evidence of record does not show that his 
migraine causes him exceptional hardship in his current 
employment setting. The Board is mindful of his argument that 
his headache attacks occur often and are incapacitating. At 
the same time, the rating of disabilities is based on average 
impairment of earning capacity in a civil occupation. 38 
U.S.C.A. § 1155. The basis for an assignment of a disability 
rating, therefore, is the interference with average civil 
employment. The Board stresses that the current 50 percent 
disability rating under Diagnostic Code 8100 already provides 
for severe economic inadaptability due to the severity and 
frequency of his migraine headaches. In cases such as this, 
where there is no evidence of an exceptional or unusual 
situation, application of the provisions of 38 C.F.R. § 
3.321(b)(1) in lieu of the regular rating criteria is deemed 
inappropriate.

Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than 100 percent if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran is service-connected for headaches evaluated as 
50 percent disabling; dysthymia evaluated as 30 percent 
disabling; early degenerative joint disease secondary to 
osteoarthritis of both knees, asthmatic bronchitis and 
hypertension each evaluated as 10 percent disabling and tinea 
cruris and onychomycosis of the right great toe, each 
evaluated as noncompensably disabling.  The combined 
evaluation is 80 percent disabling.  Therefore, the veteran 
does meet the threshold requirements for a total compensation 
rating based on unemployability.  However, there is no 
objective medical evidence that the veteran is unemployable 
as a result of his service-connected disabilities.  As noted 
in the veteran's unsigned statement and in the August 1999 VA 
psychiatric examination report, the veteran is employed in 
the corrections field.  Throughout the record, the veteran 
has made statements indicating ongoing full time employment.  
Because entitlement to TDIU is premised on the veteran's 
unemployability due to service-connected disabilities, 
evidence of employment affirmatively rebuts any claim of 
inability to obtain or maintain substantially gainful 
employment.  Accordingly, entitlement to TDIU is denied.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

Entitlement to an increased evaluation for headaches is 
denied. 

A total rating for based on individual unemployability due to 
service-connected disabilities is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 7 -


